United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1562
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Joshua A. Zardin,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 16, 1999
                                Filed: July 22, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Joshua A. Zardin appeals the district court’s1 denial of his motion to suppress.
After careful review of the record and the parties’ submissions, we agree with the
district court that the alleged “nighttime” search does not offend the Fourth
Amendment, and that Zardin’s attack on the search warrant based on Federal Rule of



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
Criminal Procedure 41(a) fails because the search itself was not “federal.”
Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-